This case is before us for the second time. See Palm Court Corporation v. Smith, 103 Fla. 233, 137 So. 234. On the former occasion it was here on writ of error to review a final judgment rendered on demurrer being sustained to first, second and fifth counts of plaintiff's amended declaration.
There is no contention that there was any evidence to sustain the allegations of the third and fourth counts of the plaintiff's amended declaration.
The question now before us, in short, is whether or not the record shows that the plaintiff met the burden of showing *Page 624 
itself entitled to recover from the defendant under the law of the case as stated in the former opinion above referred to.
The facts were submitted to a jury under proper instructions and the jury returned a verdict in favor of defendant.
We find no error in the order denying motion for new trial on ground of newly discovered evidence.
The judgment should be affirmed. It is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.